DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Woods (Reg. No. 71,723, Tel. No. 317-912-1331) on 19 April 2021.
The application has been amended as follows:
In claim 34, line 1, “platform of claim 28” is changed to --platform of claim 29--.
In claim 38, line 1, “platform of claim 28” is changed to --platform of claim 29--.

Allowable Subject Matter
Claims 28-30 and 32-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the closest prior art references, Kelly et al. (US 2013/0162479 A1) (hereinafter Kelly) and Taylor (US 2008/0036075 A1) (hereinafter Taylor), teach various limitations found in the claim as described in the Office Action 
Regarding claims 29-30 and 32-46, they are dependent on claim 28.
Regarding claim 47, the closest prior art references, Kelly and Taylor, teach various limitations found in the claim as described in the Office Action mailed on 04 December 2020. The prior art fails to teach or provide motivation for wherein a thickness of the bas body between the bottom surface and the attachment surface is less than 6cm with an outward protrusion extending upwardly from the attachment surface, wherein a hollow receiving cavity is defined by the outward protrusion, and wherein at least a portion of the installation box is located within the hollow receiving cavity, in combination with the rest of the limitations found in the claim.
Regarding claim 48, it is dependent on claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861